Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 20, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17, 19-20, 23-26 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaucher et al. (U.S. Publication No.  2007/0063056).
Gaucher, in figure 1, discloses:
Claim 17: An electronic component (10) for emitting and/or receiving a radar signal, comprising: a semiconductor chip (12) embodied to emit and/or to receive the radar signal by means of a primary radiator (12a); and a support (11) having a surface, wherein the semiconductor chip is arranged for electrical contacting on the surface of the support, and wherein the surface of the support has a first step (11a) embodied such that the radar 
Claim 19: wherein for bunching the radar signal, the surface of the support is electrically conductive at least in the region of the first step (para. [0029] and [0030]).  
Claim 20: wherein the first step has a round or rectangular contour surrounding the semiconductor chip (fig. 1).  
Claim 23: wherein the first step forms a pedestal of the surface of the support, and wherein the semiconductor chip is arranged on the pedestal (fig. 1).  
Claim 24: wherein the first step forms on the surface of the support a trench (13) structure alongside the semiconductor chip.  
Claim 25: wherein the first step forms alongside the semiconductor chip a wall (14) on the surface of the support.  
Claim 26: wherein the electronic component further has a second step (14) which is arranged with reference to the semiconductor chip outside of the first step.
Claim 28: wherein the electronic component is encapsulated with a package (17), and wherein the support is embodied as a lead frame (fig. 1).  









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Gaucher.
Claim 18: Gaucher fails to disclose wherein the semiconductor chip is embodied to produce the radar signal to be emitted with a frequency of greater than 100 GHz.  However, official notice is taken that it was well known to the person of ordinary skill in the relevant art to scale antennas to operate at any frequency.  It would have been obvious to one of ordinary skill in the art to have scaled to antenna of Gaucher to resonate at a frequency greater than 100 GHz in order to have used the antenna for applications which operate in said frequency.
Claim 27: Gaucher fails to disclose wherein the first step is disposed a minimum distance from the primary radiator, and wherein the first step has a height that corresponds to a fourth of the wavelength of the emitted radar signal or a whole numbered multiple of a fourth of the wavelength of the emitted radar signal.  However, official notice is taken that it was well known to the person of ordinary skill in the relevant art that the optimum distance between antennas and a reflecting structure is equal to a quarter wavelength of the antenna’s operating frequency.  It would have been obvious to one of ordinary skill in the art to have sized the first step to a minimum distance from the primary radiator, and wherein the first step has a height that corresponds to a fourth of the wavelength of the emitted radar signal; the motivation would have been to have maximized the antenna 
Claim 29: Gaucher fails to disclose wherein the first step and/or the second step are/is embodied in such a manner that a bunching with a bunching angle of maximum 60 degrees can be effected for emitting and/or receiving of the radar signal.  However, Gaucher, at paragraph [0060] and figure 9, discloses providing a parabolic reflector to aid in focusing the beam of the antenna.  It would have been obvious to one of ordinary skill in the art to have modified the antenna of Gaucher and combined it with a parabolic reflector in such a manner that a bunching angle of maximum 60 degrees can be effected; the motivation would have been to have used the antenna for radar applications involving a more focused beam.

Claims 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Gaucher in view of Reimelt et al. (U.S. Publication No. 2009/0178478).
Claim 32: Claim 32 recites similar limitations as claim 17 and is rejected for the same reasons as discussed above.  Claim 32 further requires: a method of determining a fill level of a fill substance in a container, comprising: providing a radar-based distance measuring device for determining a distance to an object, and wherein the semiconductor chip includes an evaluating unit embodied to determine the distance based on the received radar signal; and arranging the distance measuring device at a known installed height in the container; emitting the radar signal in the direction of the surface of the fill substance; receiving a reflected radar signal after reflection on the fill substance surface; measuring a distance from the distance measuring device to the fill substance surface; and determining the fill level by means of the measured distance; which is not taught by Gaucher.
However, Reimelt, in figure 1, discloses a method of determining a fill level of a fill substance (3) in a container (4), comprising: providing a radar-based distance measuring device for determining a distance to an object, and an evaluating unit (21) embodied to 
Claim 30 recites the same limitations as claim 32 and is rejected for the same reasons as discussed above.  
Claim 31: Gaucher discloses wherein a lens (para. [0031]), a hollow conductor, and/or an antenna are/is arranged at the electronic component, in order to bunch the emitted radar signal and the received radar signal further.  

Allowable Subject Matter
Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT KARACSONY whose telephone number is (571)270-1268. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Robert Karacsony/          Primary Examiner, Art Unit 2845